
	

113 HR 90 IH: David Ray Hate Crimes Prevention Act of 2013
U.S. House of Representatives
2013-01-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 90
		IN THE HOUSE OF REPRESENTATIVES
		
			January 3, 2013
			Ms. Jackson Lee
			 introduced the following bill; which was referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To enhance Federal enforcement of hate crimes, and for
		  other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 David Ray Hate Crimes Prevention Act
			 of 2013 or David’s Law.
		2.FindingsCongress finds that—
			(1)the incidence of
			 violence motivated by the actual or perceived race, color, national origin,
			 religion, sexual orientation, gender, or disability of the victim poses a
			 serious national problem;
			(2)such violence
			 disrupts the tranquility and safety of communities and is deeply
			 divisive;
			(3)existing Federal
			 law is inadequate to address this problem;
			(4)such violence
			 affects interstate commerce in many ways, including—
				(A)by impeding the
			 movement of members of targeted groups and forcing such members to move across
			 State lines to escape the incidence or risk of such violence; and
				(B)by preventing
			 members of targeted groups from purchasing goods and services, obtaining or
			 sustaining employment or participating in other commercial activity;
				(5)perpetrators cross
			 State lines to commit such violence;
			(6)instrumentalities
			 of interstate commerce are used to facilitate the commission of such
			 violence;
			(7)such violence is
			 committed using articles that have traveled in interstate commerce;
			(8)violence motivated
			 by bias that is a relic of slavery can constitute badges and incidents of
			 slavery;
			(9)although many
			 local jurisdictions have attempted to respond to the challenges posed by such
			 violence, the problem is sufficiently serious, widespread, and interstate in
			 scope to warrant Federal intervention to assist such jurisdictions; and
			(10)many States have
			 no laws addressing violence based on the actual or perceived race, color,
			 national origin, religion, sexual orientation, gender, or disability, of the
			 victim, while other States have laws that provide only limited
			 protection.
			3.Definition of
			 hate crimeIn this Act, the
			 term hate crime has the same meaning as in section 280003(a) of
			 the Violent Crime Control and Law
			 Enforcement Act of 1994 (28 U.S.C. 994 note).
		4.Prohibition of
			 certain acts of violenceSection 245 of title 18, United States Code,
			 is amended—
			(1)by redesignating
			 subsections (c) and (d) as subsections (d) and (e), respectively; and
			(2)by inserting after
			 subsection (b) the following:
				
					(c)(1)Whoever, whether or not
				acting under color of law, willfully causes bodily injury to any person or,
				through the use of fire, a firearm, or an explosive device, attempts to cause
				bodily injury to any person, because of the actual or perceived race, color,
				religion, or national origin of any person—
							(A)shall be imprisoned not more than 10
				years, or fined in accordance with this title, or both; and
							(B)shall be imprisoned for any term of
				years or for life, or fined in accordance with this title, or both if—
								(i)death results from the acts
				committed in violation of this paragraph; or
								(ii)the acts committed in violation of
				this paragraph include kidnapping or an attempt to kidnap, aggravated sexual
				abuse or an attempt to commit aggravated sexual abuse, or an attempt to
				kill.
								(2)(A)Whoever, whether or not
				acting under color of law, in any circumstance described in subparagraph (B),
				willfully causes bodily injury to any person or, through the use of fire, a
				firearm, or an explosive device, attempts to cause bodily injury to any person,
				because of the actual or perceived religion, gender, sexual orientation, or
				disability of any person—
								(i)shall be imprisoned not more than 10
				years, or fined in accordance with this title, or both; and
								(ii)shall be imprisoned for any term of
				years or for life, or fined in accordance with this title, or both, if—
									(I)death results from the acts
				committed in violation of this paragraph; or
									(II)the acts committed in violation of
				this paragraph include kidnapping or an attempt to kidnap, aggravated sexual
				abuse or an attempt to commit aggravated sexual abuse, or an attempt to
				kill.
									(B)For purposes of subparagraph (A), the
				circumstances described in this subparagraph are that—
								(i)in connection with the offense, the
				defendant or the victim travels in interstate or foreign commerce, uses a
				facility or instrumentality of interstate or foreign commerce, or engages in
				any activity affecting interstate or foreign commerce; or
								(ii)the offense is in or affects
				interstate or foreign
				commerce.
								.
			5.Duties of Federal
			 sentencing commission
			(a)Amendment of
			 Federal sentencing guidelinesPursuant to its authority under
			 section 994 of title 28, United States Code, the United States Sentencing
			 Commission shall study the issue of adult recruitment of juveniles to commit
			 hate crimes and shall, if appropriate, amend the Federal sentencing guidelines
			 to provide sentencing enhancements (in addition to the sentencing enhancement
			 provided for the use of a minor during the commission of an offense) for adult
			 defendants who recruit juveniles to assist in the commission of hate
			 crimes.
			(b)Consistency with
			 other guidelinesIn carrying out this section, the United States
			 Sentencing Commission shall—
				(1)ensure that there
			 is reasonable consistency with other Federal sentencing guidelines; and
				(2)avoid duplicative
			 punishments for substantially the same offense.
				6.Grant
			 program
			(a)Authority To
			 make grantsThe Administrator of the Office of Juvenile Justice
			 and Delinquency Prevention of the Department of Justice shall make grants, in
			 accordance with such regulations as the Attorney General may prescribe, to
			 State and local programs designed to combat hate crimes committed by
			 juveniles.
			(b)Authorization of
			 appropriationsThere are authorized to be appropriated such sums
			 as may be necessary to carry out this section.
			7.Authorization for
			 additional personnel to assist State and local law enforcementThere are authorized to be appropriated to
			 the Department of the Treasury and the Department of Justice, including the
			 Community Relations Service, for fiscal years 2013, 2014, and 2015 such sums as
			 are necessary to increase the number of personnel to prevent and respond to
			 alleged violations of section 245 of title 18, United States Code (as amended
			 by this Act).
		
